Citation Nr: 1231320	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  12-11 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active duty service from May 1960 to February 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for hearing loss and tinnitus.  A notice of disagreement was received in October 2010.  A statement of the case was issued in April 2012.  Also in April 2012 the Veteran perfected an appeal only as to the issue of bilateral hearing loss.  Since an appeal for tinnitus has not been perfected it is not, at this time, before the Board for appellate consideration.  In July 2012, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is associated with the claims file and has been reviewed.  Also in July 2012 additional evidence was received with a written waiver of preliminary RO review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA audiological examination was conducted September 2010, the results of which rendered a determination that a compensable rating under VA regulatory guidelines for evaluating hearing impairment was not warranted.  Prior to (in June 2010) and subsequent to (in August 2011 and July 2012) the VA audiological examination, the Veteran underwent private audiological tests, the results of which indicated a different level of hearing impairment than on VA testing.  The Board notes that an examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  It is unclear whether the June 2010, August 2011 and July 2012 private audiological examinations conformed to Maryland CNC standards; therefore a remand is necessary for clarification regarding whether such examinations conform to those standards.  

In addition, the Board is of the opinion that another VA audiological examination is necessary to address discrepancies, if any, in the prior audiological test with respect to the Veteran's level of hearing impairment, and to assess the current severity of his hearing loss disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should seek clarification from the private providers who conducted audiological tests in June 2010, August 2011 and July 2012 as to whether the Maryland CNC test was conducted when he or she tested the Veteran's hearing.  If so, each of the providers should be asked to clearly report the CNC speech recognition score related to the audiological examination he or she performed. 

2.  The Veteran should also be scheduled for a VA audiological examination to ascertain the current severity of his hearing loss disability. 

3.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issue on appeal.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



